AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Middle District of Florida

Case Number: 6:21-CV-01017-PGB-
DCI

Plaintiff:
PNC Bank, National Association, a national banking association | | | | | AT i ll |
05663

vs. LAB20210

Defendant:
Globalmax LLC, a Florida limited liability company, and Matias Molina,
individually

For:

Ronald M. Emanuel
Emanuel & Zwiebel, LLC
7900 Peters Rd.

B-100

Plantation, FL 33324

Received by Aallen Bryant & Associates, Inc. on the 15th day of June, 2021 at 3:45 pm to be served on
Matias Molina, 13118 Rushtone Court, Orlando, FL 32832.

|, Elizabeth Garcia, being duly sworn, depose and say that on the 18th day of August, 2021 at 5:18 pm, I:

SUBSTITUTE SERVED the within named person by delivering a true copy of the Summons and
Complaint with Exhibits with the date and hour of service endorsed thereon by me, at their usual place
of abode, to a person residing therein who is fifteen (15) years of age or older to wit: jane Doe, co-
resident, at the address of 13118 Rushtone Court, Orlando, FL 32832, and informing said person of the
contents therein, pursuant to state statutes.

Under penalty of perjury, | declare that | have read the foregoing and that the facts stated in it are true,
that | am a Certified Process Server in the circuit in which service was effected in accordance with
Florida Statutes and | have no interest in the above action.

efor (ZL
STATE OF FLORIDA =

(Elizabeth Garcia
Subscribed and Sworn to before me on the 7th day CPS #470
of September, 2021 by the affiant who is personally

known to me, Aallen Bryant & Associates, Inc.
AQ P.O. Box 3828
Orlando, FL 32802-3828

 

NOTARY PUBLIC or es
ggittitte, KATHERINE PERDOMO

i ead » Commission # GG 956907 Our Job Serial Number: LAB-2021005663
os > IEF Expires February 10, 2024

eae Bonded Thru Budget Notary Services

Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox VB.2c
Case 6:21-cv-01017-PGB-DC!I Document3 Filed 06/15/21 Page 1 of 4 PagelD 32

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Middle District of Florida

PNC BANK, NATIONAL ASSOCIATION, a national
banking association,

 

40 A410
Plaintiff(s)

GLOBALMAX LLC, a Florida limited liability
company, and MATIAS MOLINA, individually,

 

)

) ave
pat
)

)

% Civil Action No. 6:21-cv-01017-PGB-DCI

)

)

)

)

)

Defendant(s)

SUMMONS IN A CIVIL ACTION

Matias Molina
13118 Rushtone Court
Orlando, Florida 32832

To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed, R. Civ
P._12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

yhose e and address are:
" See Ronald M. Emanuel, Esq.

Emanuel & Zwiebel, PLLC
7900 Peters Road
Building B, Suite 100
Plantation, Florida 33324

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

   
 

ayes. Oley

CLERK OF COURT

   

iy

 

Date: June 15, 2021 |

Signature of Clerk or Deputy Clerk

 
